Case 3:18-cv-02615-AGT Document 158-1 Filed 02/08/21 Page 1 of 7




           (;+,%,7$
               Case 3:18-cv-02615-AGT Document 158-1 Filed 02/08/21 Page 2 of 7


From:                  Alex Cabeceiras
To:                    Joseph A. Reiter
Subject:               Fw: JPTS - New Draft
Date:                  Monday, February 1, 2021 11:15:30 AM
Attachments:           ATT00001.png
                       ATT00002.png
                       ATT00003.png
                       ATT00004.png
                       ATT00005.png
                       ATT00006.png
                       ATT00007.png



Inadvertent email below. Please disregard.


From: Alex Cabeceiras <alexc@dereksmithlaw.com>
Sent: Monday, February 1, 2021 2:13 PM
To: Joseph A. Reiter <jreiter@hueston.com>
Subject: Re: JPTS - New Draft

Don't even answer. Fuck this guy.

From: Joseph A. Reiter <jreiter@hueston.com>
Sent: Monday, February 1, 2021 2:11 PM
To: Ingrid Evans <ingrid@evanslaw.com>; Alex Cabeceiras <alexc@dereksmithlaw.com>
Cc: paralegal@evanslaw.com <paralegal@evanslaw.com>; lawclerk@evanslaw.com <lawclerk@evanslaw.com>; Cairin Sager <cairin@dereksmithlaw.com>; PwC/Botta[Int]
<pwcbotta@hueston.com>
Subject: RE: JPTS - New Draft

That is not true. See our email exchanges attached. I emailed you about our motions in limine on January 22. I emailed you again about the motions in limine on January 24.
I emailed you again about the motions in limine on January 26. On January 27, Alex finally responded and said that Plaintiff would not agree to the issues raised in our
motions in limine. Later that day, we had a telephonic meet and confer and Alex reiterated that Plaintiff would not agree.


 Joseph A. Reiter
 ___________________________________
 HUESTON HENNIGAN LLP
 D: 213.788.4536
 jreiter@hueston.com
 Biography



From: Ingrid Evans <ingrid@evanslaw.com>
Sent: Monday, February 1, 2021 11:01 AM
To: Joseph A. Reiter <jreiter@hueston.com>; alexc@dereksmithlaw.com
Cc: paralegal@evanslaw.com; lawclerk@evanslaw.com; cairin@dereksmithlaw.com; PwC/Botta[Int] <pwcbotta@hueston.com>
Subject: RE: JPTS - New Draft

Your letter yesterday was the first time you mentioned MIL’s.




This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized review, use, disclosure
or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy all copies of the original message. This Email
is covered by the Electronic Communications Privacy Act, 18 U.S.C. Sections 2510-2521 and is legally privileged.

From: Joseph A. Reiter <jreiter@hueston.com>
Sent: Monday, February 1, 2021 10:57 AM
To: Ingrid Evans <ingrid@evanslaw.com>; alexc@dereksmithlaw.com
Cc: Alfonzo Ramos <paralegal@evanslaw.com>; Evanslaw Lawclerk <lawclerk@evanslaw.com>; cairin@dereksmithlaw.com; PwC/Botta[Int] <pwcbotta@hueston.com>
Subject: RE: JPTS - New Draft

Ingrid – I will also note that this is the first time you have ever mentioned any motions in limine by Plaintiff. Plaintiff has not complied with his meet and confer obligations.


 Joseph A. Reiter
 ___________________________________
 HUESTON HENNIGAN LLP
 D: 213.788.4536
 jreiter@hueston.com
 Biography



From: Joseph A. Reiter <jreiter@hueston.com>
Sent: Monday, February 1, 2021 10:54 AM
To: Ingrid Evans <ingrid@evanslaw.com>; alexc@dereksmithlaw.com
Cc: paralegal@evanslaw.com; lawclerk@evanslaw.com; cairin@dereksmithlaw.com; PwC/Botta[Int] <pwcbotta@hueston.com>
             Case 3:18-cv-02615-AGT Document 158-1 Filed 02/08/21 Page 3 of 7


Subject: RE: JPTS - New Draft

Yes, but Plaintiff should describe the motions, as PwC did. Please send the language you would like us to add.


 Joseph A. Reiter
 ___________________________________
 HUESTON HENNIGAN LLP
 D: 213.788.4536
 jreiter@hueston.com
 Biography



From: Ingrid Evans <ingrid@evanslaw.com>
Sent: Monday, February 1, 2021 10:52 AM
To: Joseph A. Reiter <jreiter@hueston.com>; alexc@dereksmithlaw.com
Cc: paralegal@evanslaw.com; lawclerk@evanslaw.com; cairin@dereksmithlaw.com; PwC/Botta[Int] <pwcbotta@hueston.com>
Subject: RE: JPTS - New Draft

Can you add under your MIL that Plaintiff will be filing Motions In Limine as well today.




This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized review, use, disclosure
or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy all copies of the original message. This Email
is covered by the Electronic Communications Privacy Act, 18 U.S.C. Sections 2510-2521 and is legally privileged.

From: Joseph A. Reiter <jreiter@hueston.com>
Sent: Monday, February 1, 2021 10:32 AM
To: Ingrid Evans <ingrid@evanslaw.com>; alexc@dereksmithlaw.com
Cc: Alfonzo Ramos <paralegal@evanslaw.com>; Evanslaw Lawclerk <lawclerk@evanslaw.com>; cairin@dereksmithlaw.com; PwC/Botta[Int] <pwcbotta@hueston.com>
Subject: RE: JPTS - New Draft

Ingrid and Alex – attached is an updated joint pretrial statement with a few additions. I also changed the appendices labels to accommodate the joint exhibit list. Please
confirm that I have your permission to file.

I have also attached PwC’s updated witness list.


 Joseph A. Reiter
 ___________________________________
 HUESTON HENNIGAN LLP
 D: 213.788.4536
 jreiter@hueston.com
 Biography



From: Joseph A. Reiter <jreiter@hueston.com>
Sent: Sunday, January 31, 2021 3:59 PM
To: Ingrid Evans <ingrid@evanslaw.com>; alexc@dereksmithlaw.com
Cc: paralegal@evanslaw.com; lawclerk@evanslaw.com; cairin@dereksmithlaw.com; PwC/Botta[Int] <pwcbotta@hueston.com>
Subject: Re: JPTS - New Draft

We can file the joint pretrial statement and exhibits.

It is premature and procedurally improper to file the deposition designations tomorrow. The parties first need to exchange counter designations and objections. The parties
should then cooperate to prepare a chart of the designations and counter designations for each witness and excerpts of the transcripts, which will not be used unless and
until the designated testimony is read into the record at trial. None of that needs to happen tomorrow. To prevent unnecessary work, I suggest we wait until after Judge Tse
rules on PwC’s request to exclude deposition testimony for live witnesses.

Please also be advised that portions of the transcripts are subject to the parties stipulated protective order.


 Joseph A. Reiter
 ___________________________________
 HUESTON HENNIGAN LLP
 D: 213.788.4536
 jreiter@hueston.com
 Biography




From: Ingrid Evans <ingrid@evanslaw.com>
             Case 3:18-cv-02615-AGT Document 158-1 Filed 02/08/21 Page 4 of 7


Sent: Sunday, January 31, 2021 2:52:01 PM
To: alexc@dereksmithlaw.com <alexc@dereksmithlaw.com>; Joseph A. Reiter <jreiter@hueston.com>
Cc: paralegal@evanslaw.com <paralegal@evanslaw.com>; lawclerk@evanslaw.com <lawclerk@evanslaw.com>; cairin@dereksmithlaw.com <cairin@dereksmithlaw.com>;
PwC/Botta[Int] <pwcbotta@hueston.com>
Subject: RE: JPTS - New Draft

So that we are clear on who is filing what tomorrow, Joe – will you be filing the latest draft of the JPTS with our edits and attachments including the exhibit attachments for
plfts and witness attachments? Or, let us know and we can file it. We have a new draft of our deposition testimony to be submitted that we will file separately, it removes
Mauro and includes counter designations for yours. Thanks,




This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized review, use, disclosure
or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy all copies of the original message. This Email
is covered by the Electronic Communications Privacy Act, 18 U.S.C. Sections 2510-2521 and is legally privileged.

From: Alex Cabeceiras <alexc@dereksmithlaw.com>
Sent: Sunday, January 31, 2021 2:24 PM
To: Joseph A. Reiter <jreiter@hueston.com>; Ingrid Evans <ingrid@evanslaw.com>
Cc: Alfonzo Ramos <paralegal@evanslaw.com>; Evanslaw Lawclerk <lawclerk@evanslaw.com>; Cairin Sager <cairin@dereksmithlaw.com>; PwC/Botta[Int]
<pwcbotta@hueston.com>
Subject: Re: JPTS - New Draft

Based off the joint exhibit list you put together and sent us on January 29th, find Plaintiff's updated exhibit list attached.

From: Joseph A. Reiter <jreiter@hueston.com>
Sent: Sunday, January 31, 2021 4:42 PM
To: Ingrid Evans <ingrid@evanslaw.com>; Alex Cabeceiras <alexc@dereksmithlaw.com>
Cc: paralegal@evanslaw.com <paralegal@evanslaw.com>; lawclerk@evanslaw.com <lawclerk@evanslaw.com>; Cairin Sager <cairin@dereksmithlaw.com>; PwC/Botta[Int]
<pwcbotta@hueston.com>
Subject: RE: JPTS - New Draft

We need to know your exhibit numbers so we can prepare our objections. Please confirm you will produce it by 4pm. It is not difficult to remove the joint exhibits and
provide an updated list.

We do not agree on Thorson’s deposition testimony. Our position, as I have explained repeatedly, is that neither party should be designating deposition testimony for
witnesses who will testify live. If you do not agree, we will raise this issue with the court.


 Joseph A. Reiter
 ___________________________________
 HUESTON HENNIGAN LLP
 D: 213.788.4536
 jreiter@hueston.com
 Biography



From: Ingrid Evans <ingrid@evanslaw.com>
Sent: Sunday, January 31, 2021 1:37 PM
To: Joseph A. Reiter <jreiter@hueston.com>; alexc@dereksmithlaw.com
Cc: paralegal@evanslaw.com; lawclerk@evanslaw.com; cairin@dereksmithlaw.com; PwC/Botta[Int] <pwcbotta@hueston.com>
Subject: RE: JPTS - New Draft

Alex is working on our updated exhibit list. Why do you need it before 4? It will be all the exhibits we had on our initial list that are not joint. Regarding Thorsen, we would
allow you to submit your testimony if you allow us to submit our designated testimony for him. We will still want to call him. Let us know if that is agreeable.




This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized review, use, disclosure
or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy all copies of the original message. This Email
is covered by the Electronic Communications Privacy Act, 18 U.S.C. Sections 2510-2521 and is legally privileged.

From: Joseph A. Reiter <jreiter@hueston.com>
Sent: Sunday, January 31, 2021 12:28 PM
To: Ingrid Evans <ingrid@evanslaw.com>; alexc@dereksmithlaw.com
                Case 3:18-cv-02615-AGT Document 158-1 Filed 02/08/21 Page 5 of 7


Cc: Alfonzo Ramos <paralegal@evanslaw.com>; Evanslaw Lawclerk <lawclerk@evanslaw.com>; cairin@dereksmithlaw.com; PwC/Botta[Int] <pwcbotta@hueston.com>
Subject: RE: JPTS - New Draft

Ingrid – we need Plaintiff’s revised exhibit list. I have asked a few times and you have not yet responded. Can you please circulate it before 4:00pm PST? Thank you.


 Joseph A. Reiter
 ___________________________________
 HUESTON HENNIGAN LLP
 D: 213.788.4536
 jreiter@hueston.com
 Biography



From: Joseph A. Reiter <jreiter@hueston.com>
Sent: Friday, January 29, 2021 7:48 PM
To: Ingrid Evans <ingrid@evanslaw.com>; alexc@dereksmithlaw.com
Cc: paralegal@evanslaw.com; lawclerk@evanslaw.com; cairin@dereksmithlaw.com; PwC/Botta[Int] <pwcbotta@hueston.com>
Subject: RE: JPTS - New Draft

PwC’s updated exhibit list is attached. Please circulate Plaintiff’s.


 Joseph A. Reiter
 ___________________________________
 HUESTON HENNIGAN LLP
 D: 213.788.4536
 jreiter@hueston.com
 Biography



From: Ingrid Evans <ingrid@evanslaw.com>
Sent: Friday, January 29, 2021 10:30 AM
To: Joseph A. Reiter <jreiter@hueston.com>; alexc@dereksmithlaw.com
Cc: paralegal@evanslaw.com; lawclerk@evanslaw.com; cairin@dereksmithlaw.com; PwC/Botta[Int] <pwcbotta@hueston.com>
Subject: RE: JPTS - New Draft

Let’s say PX 100 for pltfs.




This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized review, use, disclosure
or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy all copies of the original message. This Email
is covered by the Electronic Communications Privacy Act, 18 U.S.C. Sections 2510-2521 and is legally privileged.

From: Joseph A. Reiter <jreiter@hueston.com>
Sent: Friday, January 29, 2021 10:25 AM
To: Ingrid Evans <ingrid@evanslaw.com>; alexc@dereksmithlaw.com
Cc: Alfonzo Ramos <paralegal@evanslaw.com>; Evanslaw Lawclerk <lawclerk@evanslaw.com>; cairin@dereksmithlaw.com; PwC/Botta[Int] <pwcbotta@hueston.com>
Subject: RE: JPTS - New Draft

That is fine.


 Joseph A. Reiter
 ___________________________________
 HUESTON HENNIGAN LLP
 D: 213.788.4536
 jreiter@hueston.com
 Biography



From: Ingrid Evans <ingrid@evanslaw.com>
Sent: Friday, January 29, 2021 10:24 AM
To: Joseph A. Reiter <jreiter@hueston.com>; alexc@dereksmithlaw.com
Cc: paralegal@evanslaw.com; lawclerk@evanslaw.com; cairin@dereksmithlaw.com; PwC/Botta[Int] <pwcbotta@hueston.com>
Subject: RE: JPTS - New Draft

I don’t think we should have two exhibit ones even if they have different prefixes so why don’t we have plaintiffs start at 100 or 200?
              Case 3:18-cv-02615-AGT Document 158-1 Filed 02/08/21 Page 6 of 7




This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized review, use, disclosure
or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy all copies of the original message. This Email
is covered by the Electronic Communications Privacy Act, 18 U.S.C. Sections 2510-2521 and is legally privileged.

From: Joseph A. Reiter <jreiter@hueston.com>
Sent: Friday, January 29, 2021 10:08 AM
To: Ingrid Evans <ingrid@evanslaw.com>; alexc@dereksmithlaw.com
Cc: Alfonzo Ramos <paralegal@evanslaw.com>; Evanslaw Lawclerk <lawclerk@evanslaw.com>; cairin@dereksmithlaw.com; PwC/Botta[Int] <pwcbotta@hueston.com>
Subject: RE: JPTS - New Draft

Ingrid and Alex – attached is a spreadsheet with the proposed set of joint exhibits. Please review and let me know if you have any changes. If not, we will revise PwC’s exhibit
list and aim to circulate that today. Can you agree to do the same for Plaintiff’s exhibit list?

As discussed, I suggest we use the following prefixes for the exhibits: (1) Joint Exhibits: JX starting at 1; (2) Plaintiff’s Exhibits: PX starting at 1; (3) PwC’s Exhibits: DX starting at
1000.


 Joseph A. Reiter
 ___________________________________
 HUESTON HENNIGAN LLP
 D: 213.788.4536
 jreiter@hueston.com
 Biography



From: Joseph A. Reiter <jreiter@hueston.com>
Sent: Friday, January 29, 2021 8:30 AM
To: Ingrid Evans <ingrid@evanslaw.com>; alexc@dereksmithlaw.com
Cc: paralegal@evanslaw.com; lawclerk@evanslaw.com; cairin@dereksmithlaw.com; PwC/Botta[Int] <pwcbotta@hueston.com>
Subject: RE: JPTS - New Draft

Yes, we are working on that and will circulate the joint list today. It is more complicated than usual because Plaintiff combined multiple documents as one exhibit.


 Joseph A. Reiter
 D: 213.788.4536



From: Ingrid Evans <ingrid@evanslaw.com>
Sent: Friday, January 29, 2021 8:28 AM
To: Joseph A. Reiter <jreiter@hueston.com>; alexc@dereksmithlaw.com
Cc: paralegal@evanslaw.com; lawclerk@evanslaw.com; cairin@dereksmithlaw.com; PwC/Botta[Int] <pwcbotta@hueston.com>
Subject: RE: JPTS - New Draft

Joe – more urgently, have you paired down the exhibit list as we discussed and prepared a joint list? Thank you,




This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized review, use, disclosure
or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy all copies of the original message. This Email
is covered by the Electronic Communications Privacy Act, 18 U.S.C. Sections 2510-2521 and is legally privileged.

From: Joseph A. Reiter <jreiter@hueston.com>
Sent: Thursday, January 28, 2021 5:58 PM
To: Alex Cabeceiras <alexc@dereksmithlaw.com>
Cc: Ingrid Evans <ingrid@evanslaw.com>; Alfonzo Ramos <paralegal@evanslaw.com>; Evanslaw Lawclerk <lawclerk@evanslaw.com>; cairin@dereksmithlaw.com;
PwC/Botta[Int] <pwcbotta@hueston.com>
Subject: RE: JPTS - New Draft

Alex – attached is an updated joint pretrial statement.


 Joseph A. Reiter
 ___________________________________
 HUESTON HENNIGAN LLP
 D: 213.788.4536
 jreiter@hueston.com
 Biography
             Case 3:18-cv-02615-AGT Document 158-1 Filed 02/08/21 Page 7 of 7



From: Alex Cabeceiras <alexc@dereksmithlaw.com>
Sent: Thursday, January 28, 2021 5:53 AM
To: Joseph A. Reiter <jreiter@hueston.com>
Cc: ingrid@evanslaw.com
Subject: Re: JPTS - New Draft

Joe - I don't see the harm in both parties showing the Judge what the case is about.


From: Joseph A. Reiter <jreiter@hueston.com>
Sent: Wednesday, January 27, 2021 6:59:50 PM
To: Alex Cabeceiras <alexc@dereksmithlaw.com>
Cc: ingrid@evanslaw.com <ingrid@evanslaw.com>
Subject: RE: JPTS - New Draft

Alex – I don’t understand your basis for including a separate section describing “plaintiff’s view” of the disputed factual issues. If the parties don’t agree, doesn’t that, by
definition, mean the facts are disputed? Can we not even agree on what the parties disagree about?


 Joseph A. Reiter
 ___________________________________
 HUESTON HENNIGAN LLP
 D: 213.788.4536
 jreiter@hueston.com
 Biography



From: Alex Cabeceiras <alexc@dereksmithlaw.com>
Sent: Wednesday, January 27, 2021 2:24 PM
To: Joseph A. Reiter <jreiter@hueston.com>
Cc: ingrid@evanslaw.com
Subject: JPTS - New Draft

Joe - New draft attached.

Alexander G. Cabeceiras, Esq.
DEREK SMITH LAW GROUP, PLLC
Attorneys at Law
One Penn Plaza, Suite 4905, New York, NY 10119 | (212) 587-0760

This email message is for the sole use of the intended recipient(s) and may contain confidential and privileged information. Any unauthorized review,
use, disclosure or distribution is prohibited. If you are not the intended recipient, please contact the sender by reply email and destroy all copies of the
original message. This Email is covered by the Electronic Communications Privacy Act, 18 U.S.C. Sections 2510-2521 and is legally privileged.



PLEASE NOTE: This message, including any attachments, may include privileged, confidential and/or inside information. Any distribution or use of this communication by
anyone other than the intended recipient(s) is strictly prohibited and may be unlawful. If you are not the intended recipient, please notify the sender by replying to this
message and then delete it from your system. Thank you.
